Title: To Alexander Hamilton from Josias Carvel Hall, 14 August 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


Havre de Grace [Maryland] August 14, 1799. “… The men begin to be urgent for their Pay. To some there is three months due. I had much rather the proper Officer was appointed to this Duty. It is not agreeable to me to tell an Officer, who perhaps can not well afford it, he must lose the Bounty advanced.… Our recruiting money is nearly expended. The Paymaster, of the money appropriated to that Purpose, has but $1070 in Hand. Some of the Officers who have not had Success have still some remaining; tho’ very little in the hands of any Individual; Others will require more in a few Days.…”
